      Case 2:20-bk-10264-ER                         Doc 301 Filed 02/11/21 Entered 02/11/21 14:33:38                                         Desc
                                                     Main Document     Page 1 of 8
  B1040 (FORM 1040) (12/15)

         ADVERSARY PROCEEDING COVER SHEET                                                       ADVERSARY PROCEEDING NUMBER
                                                                                                (Court Use Only)
                 (Instructions on Reverse)

PLAINTIFFS                                                                       DEFENDANTS



ATTORNEYS (Firm Name, Address, and Telephone No.)                                ATTORNEYS (If Known)
                                                                                 Aram Ordubegina / M. Douglas Flahaut / Christopher K.S. Wong
                                                                                 ARENT FOX LLP
                                                                                 555 West Fifth Street, 48th Floor, Los Angeles, CA 90013-1065
                                                                                 213.629.7400
PARTY (Check One Box Only)                                                       PARTY (Check One Box Only)
                  Trustee/Bankruptcy Admin                                       X Debtor                 U.S. Trustee/Bankruptcy Admin
X                                                                                  Creditor               Other
                                                                                   Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)

   Declaratory relief to determine the extent, validity, and the priority of mechanic's lien



                                                                    NATURE OF SUIT

       (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

   FRBP 7001(1) – Recovery of Money/Property                                     FRBP 7001(6) – Dischargeability (continued)
   11-Recovery of money/property - §542 turnover of property                        61-Dischargeability - §523(a)(5), domestic support
   12-Recovery of money/property - §547 preference                                  68-Dischargeability - §523(a)(6), willful and malicious injury
   13-Recovery of money/property - §548 fraudulent transfer                         63-Dischargeability - §523(a)(8), student loan
   14-Recovery of money/property - other                                            64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                       (other than domestic support)
  FRBP 7001(2) – Validity, Priority or Extent of Lien                               65-Dischargeability - other
X 21-Validity, priority or extent of lien or other interest in property

                                                                                 FRBP 7001(7) – Injunctive Relief
   FRBP 7001(3) – Approval of Sale of Property                                      71-Injunctive relief – imposition of stay
   31-Approval of sale of property of estate and of a co-owner - §363(h)
                                                                                    72-Injunctive relief – other

   FRBP 7001(4) – Objection/Revocation of Discharge                              FRBP 7001(8) Subordination of Claim or Interest
   41-Objection / revocation of discharge - §727(c),(d),(e)                         81-Subordination of claim or interest

   FRBP 7001(5) – Revocation of Confirmation
                                                                                 FRBP 7001(9) Declaratory Judgment
   51-Revocation of confirmation                                                    91-Declaratory judgment

   FRBP 7001(6) – Dischargeability                                               FRBP 7001(10) Determination of Removed Action
   66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims
                                                                                    01-Determination of removed claim or cause
   62-Dischargeability - §523(a)(2), false pretenses, false representation,
       actual fraud                                                              Other
   67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny       SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
                      (continued next column)                                        02-Other (e.g. other actions that would have been brought in state court
                                                                                        if unrelated to bankruptcy case)
X Check if this case involves a substantive issue of state law                     Check if this is asserted to be a class action under FRCP 23
                 trial is demanded in complaint                                  Demand $ 1,808,281.32 (plus statutory interest)
Other Relief Sought
 Declaratory relief
     Case 2:20-bk-10264-ER                Doc 301 Filed 02/11/21 Entered 02/11/21 14:33:38                               Desc
                                           Main Document     Page 2 of 8
 B1040 (FORM 1040) (12/15)

              BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                               BANKRUPTCY CASE NO.

DISTRICT IN WHICH CASE IS PENDING                                     DIVISION OFFICE                    NAME OF JUDGE

                                     RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                      DEFENDANT                                                 ADVERSARY
                                                                                                         PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISION OFFICE                    NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)




DATE                                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)




                                                         INSTRUCTIONS

           The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.
     Case 2:20-bk-10264-ER    Doc 301 Filed 02/11/21 Entered 02/11/21 14:33:38   Desc
                               Main Document     Page 3 of 8

1      JESSE S. FINLAYSON, SBN 179443
       jfinlayson@ftrlfirm.com
2      MATTHEW E. LILLY, SBN 218143
3      mlilly@ftrlfirm.com
       FINLAYSON TOFFER
4      ROOSEVELT & LILLY LLP
       15615 Alton Parkway, Suite 250
5      Irvine, CA 92618
6
       Telephone: 949.759.3810
       Facsimile: 949.759.3812
7
       Attorneys for Plaintiff
8      Philmont Management, Inc.
9

10                           UNITED STATES BANKRUPTCY COURT
11                           CENTRAL DISTRICT OF CALIFORNIA
12                                    LOS ANGELES DIVISION
13     In re                                      Case No. 2:20-bk-10264-ER
14     450 S. WESTERN AVE., LLC,                  Chapter 11
15                 Debtor and Debtor-in-          Adv. Proc. No.
                   Possession.
16
                                                  COMPLAINT TO DETERMINE
17                                                VALIDITY, PRIORITY, OR EXTENT
       PHILMONT MANAGEMENT, INC.,                 OF LIEN ON ESTATE PROPERTY
18                       Plaintiff,
19        v.
20     450 S. WESTERN AVE., LLC,
21                       Defendant.
22

23

24

25

26

27

28
     Case 2:20-bk-10264-ER   Doc 301 Filed 02/11/21 Entered 02/11/21 14:33:38        Desc
                              Main Document     Page 4 of 8

1            Plaintiff Philmont Management, Inc. ("Philmont") files this Complaint against
2      Defendant 450 S. Western Ave., LLC ("450 S. Western") and alleges as follows:
3                                 JURISDICTION AND VENUE
4            1.     Pursuant to Federal Rule of Bankruptcy Procedure 7008 and LBR 7008-1,
5      Philmont consents to entry of final orders and judgment by the Bankruptcy Court in
6      this adversary proceeding.
7            2.     This Complaint initiates an adversary proceeding within the meaning of
8      Federal Rule of Bankruptcy Procedure 7001(2).
9            3.     The Bankruptcy Court has subject matter jurisdiction over this adversary
10     proceeding pursuant to 28 U.S.C. §§ 157(b)(1) and 1334(b). This adversary
11     proceeding is a core proceeding under 28 U.S.C. § 157(b)(2)(K). This adversary
12     proceeding arises under title 11 of the United States Code (the "Bankruptcy Code")
13     and arises in a case under the Bankruptcy Code pending before the Bankruptcy Court.
14           4.     Venue of this adversary proceeding is properly before the Bankruptcy
15     Court pursuant to 28 U.S.C. § 1409(a).
16                                         THE PARTIES
17           5.     Philmont is a California corporation with its principal place of business in
18     Los Angeles, California.
19           6.     450 S. Western is a California limited liability company and the debtor
20     and debtor-in-possession in this chapter 11 case.
21                                  GENERAL ALLEGATIONS
22           7.     Prior to filing for bankruptcy protection, 450 S. Western was the owner
23     and operator of the real property located at 450 S. Western Ave., Los Angeles,
24     California (the "Property"). The Property is a three-story, 80,046 square foot,
25     shopping center––commonly known as California Marketplace––located at the
26     intersection of South Western Avenue and 5th Street in Koreatown.
27           8.     Philmont is, and at all times herein mentioned was, a contractor duly
28     licensed by the State of California, Contractors State License Board, as License


                                                   1
     Case 2:20-bk-10264-ER    Doc 301 Filed 02/11/21 Entered 02/11/21 14:33:38        Desc
                               Main Document     Page 5 of 8

1      No. 808686 in the following classifications: A – General Engineering Contractor, B –
2       General Building Contractor, C20 – Warm-Air Heating, Ventilating and Air-
3      Conditioning, C-36 – Plumbing, C16 – Fire Protection Contractor, and C10 –
4      Electrical.
5            9.      Beginning in or about 2017, 450 S. Western contracted with Philmont to
6      perform certain tenant improvements at the Property, including a kiosk in suite 212, a
7      food court on the third floor, and a salon in suite 221.
8            10.     Philmont performed the work as requested and originally billed 450
9      S. Western the total of $1,835,561.32 for labor and materials.
10           11.     Initially, 450 S. Western's Chief Financial Officer and Chief Operating
11     Officer, Joshua Park, informed Philmont that its invoices would not be paid until
12     June 2018. When the promised payments were not received, Philmont exercised its
13     fundamental right under the California Constitution and timely recorded its first
14     mechanic's lien in the amount of $1,835,561.32 on July 18, 2018. Philmont
15     subsequently agreed to give 450 S. Western a credit in the amount of $27,280.00
16     which reduced the total amount due to $1,808,281.32.
17           12.     Over the next approximately eighteen (18) months, 450 S. Western
18     repeatedly reassured Philmont that the amount due under its valid mechanic's lien
19     would be paid. As part of these discussions, 450 S. Western informed Philmont that:
20     (a) it was in the process of completing a refinance of the Property; and (b) Philmont's
21     valid mechanic's lien would be paid through escrow as part of that refinance
22     transaction. 450 S. Western further requested that Philmont not file a lawsuit to
23     perfect its valid mechanic's lien against the Property because doing so would create a
24     cloud on title and potentially jeopardize the pending refinance. Instead, 450 S.
25     Western and Philmont understood that Philmont would simply re-record its mechanic's
26     lien if not paid from the escrow of the impending refinance within 90 days of the
27     original recording. The parties further understood that 450 S. Western would not claim
28     the successive liens were untimely.


                                                    2
     Case 2:20-bk-10264-ER    Doc 301 Filed 02/11/21 Entered 02/11/21 14:33:38         Desc
                               Main Document     Page 6 of 8

1            13.    In reasonable reliance on 450 S. Western's representations and promises,
2      Philmont did not commence an action to foreclose its valid mechanic's lien against the
3      Property and, instead, re-recorded its mechanic's lien four additional times between
4      June 2018 and December 2019. The act of multiple recordings of Philmont's valid
5      mechanic's lien was consistent with the parties' understanding and, accordingly, 450 S.
6      Western did not object. Rather, 450 S. Western continued to give assurances to
7      Philmont that its lien would be paid from the refinance, but that the refinance process
8      required more time.
9            14.    In reasonable reliance on 450 S. Western's representations and promises,
10     Philmont recorded its fifth and final mechanic's lien against the Property on
11     December 19, 2019 for the outstanding sum then due from 450 S. Western in the
12     amount of $2,361,878.40, including statutory interest.
13           15.    On January 10, 2020, 450 S. Western filed a voluntary chapter 11
14     bankruptcy petition.
15           16.    On April 29, 2020, Philmont filed a timely Notice of Perfection of
16     Mechanic's Lien under 11 U.S.C. § 546(c).
17           17.    On May 28, 2020, Philmont filed a timely Proof of Claim in the Debtor's
18     bankruptcy case again reasserting its mechanic's lien.
19           18.    On September 23, 2020, 450 S. Western filed a motion to approve the sale
20     of the Property, subject to overbids. In the sale motion, 450 S. Western claimed for the
21     first time—and contrary to its prior repeated assertions and requests—that Philmont's
22     mechanic's lien was invalid and disputed.
23           19.    At an extensive auction conducted on October 14, 2020, the Bankruptcy
24     Court approved the sale of the sale of the Property to the winning bidder for
25     $57.5 million.
26           20.    On October 23, 2020, the Bankruptcy Court entered an order approving
27     the sale of the Property under Sections 363(b) and (f) of the Bankruptcy Code. Under
28     the terms of the sale order and applicable law, all secured claims against the Property


                                                   3
     Case 2:20-bk-10264-ER     Doc 301 Filed 02/11/21 Entered 02/11/21 14:33:38        Desc
                                Main Document     Page 7 of 8

1      attached to the sale proceeds to the same extent, validity, and priority that existed
2      immediately prior to the sale.
3            21.    On November 30, 2020, 450 S. Western filed a stipulation entered into
4      with Philmont and the other secured creditors which authorized the immediate
5      payment of certain undisputed unsecured claims directly from escrow.
6            22.    After a short delay, the sale of the Property closed on December 4, 2020.
7      Philmont is informed and believes, and on that basis alleges, that immediately after the
8      closing 450 S. Western held sale proceeds of approximately $11,419,486 in a
9      segregated trust account subject to the remaining disputed secured claims, including
10     Philmont's mechanic's lien.
11           23.    Subsequent to the closing, 450 S. Western entered into a stipulation with
12     at least one of the disputed secured creditors (New Creation New Creation Engineering
13     and Builders, Inc.) to reduce the amount of and pay its claim. Philmont is informed
14     and believes, and on that basis alleges, that 450 S. Western is still holding nearly
15     $11 million in proceeds from the sale of the Property subject to Philmont's mechanic's
16     lien and the other disputed secured claims.
17           24.    On January 27, 2021, 450 S. Western filed a Chapter 11 Plan of
18     Liquidation and accompanying Disclosure Statement again disputing the extent,
19     validity, or priority of Philmont's mechanic's lien.
20                                      CLAIM FOR RELIEF
21                 (Determination of the Validity, Priority, and Extent of Lien on
22                           Estate Property – Fed. R. Bankr. P. 7001(2))
23           25.    Philmont incorporates by reference the allegations of paragraphs 1
24     through 23, inclusive, as if fully set forth herein.
25           26.    At all relevant times described above, Philmont held and continues to hold
26     a valid mechanic's lien against the Property and the cash proceeds of the sale of the
27     Property under applicable non-bankruptcy law.
28



                                                     4
     Case 2:20-bk-10264-ER    Doc 301 Filed 02/11/21 Entered 02/11/21 14:33:38         Desc
                               Main Document     Page 8 of 8

1            27.    Contrary to its prior assurances and requests, 450 S. Western now
2      apparently disputes the extent, validity, and/or priority of Philmont's mechanic's lien.
3      450 S. Western is estopped from changing its position pursuant to applicable
4      non-bankruptcy law.
5            28.    As a result of the foregoing, an actual controversy has arisen and now
6      exists between Philmont and 450 S. Western as to the validity, priority, and extent of
7      Philmont's mechanic's lien on the cash proceeds of the sale of the Property.
8            29.    A determination by the Bankruptcy Court of the validity, priority, and
9      extent of Philmont's mechanic's lien is necessary to the proper administration of the
10     estate and to determine Philmont's right to payment under 450 S. Western's proposed
11     Chapter 11 Plan of Liquidation.
12                                 REQUEST FOR JUDGMENT
13           Philmont prays for judgment as follows:
14           A.     A determination by the Bankruptcy Court that Philmont holds a valid and
15     enforceable mechanic's lien on the proceeds of the sale of the Property in the amount
16     of $1,808,281.32 plus statutory interest from the initial due date until paid in full; and
17           B.     Such other relief as the Bankruptcy Court may deem just and proper.
18     DATED: February 11, 2021                FINLAYSON TOFFER
                                               ROOSEVELT & LILLY LLP
19

20                                             By:           /s/ Jesse S. Finlayson
                                                                Jesse S. Finlayson
21
                                               Attorneys for Plaintiff
22                                             Philmont Management, Inc.
23

24

25

26

27

28



                                                     5
